UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2561


ARMANDO DESPAIGNE ZULVETA,

                Plaintiff - Appellant,

          v.

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY; PHILPOT LAW FIRM,
PA; TC UNLIMITED INCORPORATED; STEADMAN HAWKINS CLINIC OF
THE CAROLINAS; WILSON JONES CARTER & BAXLEY PA; ROBERT P.
RESTREPO, JR.; STEPHEN R. BRUNER; IRVIN H. PHILPOT, III; TIM
CASE; CURTIS ELLIOT; WESLEY J. SHULL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:15-cv-02880-HMH-KFM)


Submitted:   August 12, 2016                 Decided:   August 18, 2016


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Armando Despaigne Zulveta, Appellant Pro Se. Phillip E. Reeves,
GALLIVAN, WHITE & BOYD, PA, Greenville, South Carolina; Eric K.
Englebardt, TURNER, PADGET, GRAHAM & LANEY, PA, Greenville,
South Carolina; Timothy Alan Domin, CLAWSON & STAUBES, LLC,
Charleston, South Carolina; James Ben Alexander, Kenneth Norman
Shaw, HAYNSWORTH, SINKLER & BOYD, PA, Greensville, South
Carolina; Wilson Scarborough Sheldon, WILLSON JONES CARTER        &
BAXLEY, P.A., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Armando    Despaigne         Zulveta       seeks          to       appeal    the    district

court’s orders adopting the magistrate judge’s recommendations

to     grant   Defendants’      motion           to        file       a     late    answer,       deny

Zulveta’s      motion    for   default        judgment,               and       grant    motions    to

dismiss Zulveta’s claims against several Defendants.                                     This court

may    exercise    jurisdiction           only    over        final            orders,    28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2012);         Fed.        R.    Civ.          P.    54(b);    Cohen     v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                         The

orders Zulveta      seeks      to    appeal       are        neither            final    orders    nor

appealable interlocutory or collateral orders.                                    Accordingly, we

dismiss the appeal for lack of jurisdiction.                                    We dispense with

oral    argument    because         the    facts           and    legal          contentions       are

adequately      presented      in    the    materials             before          this    court    and

argument would not aid the decisional process.

                                                                                          DISMISSED




                                              3